NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           AUG 11 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
MARIAN ORR, D.O.,                                No.   14-16445

              Plaintiff - Appellant,             D.C. No.
                                                 2:12-cv-02119-GMN-VCF
 v.

NEVADA STATE BOARD OF                            MEMORANDUM*
OSTEOPATHIC MEDICINE; PAUL
KALEKAS, D.O.; C. DEAN MILNE,
D.O.; RONALD HEDGER, D.O.; PAUL
EDWARDS, Esq.; DOES, Defendants I
through X, Inclusive; ROES, Corporations
A through Z, inclusive,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                            Submitted August 9, 2016**
                             San Francisco, California



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: GRABER and McKEOWN, Circuit Judges, and LYNN,*** Chief District
Judge.

      Marian Orr appeals the district court’s order dismissing her 42 U.S.C.

§ 1983 claim alleging that the Nevada State Board of Osteopathic Medicine and its

members (collectively, “the Board”) violated her Fourteenth Amendment

procedural due process rights by imposing a $250 fine as a condition for renewing

her medical license. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s grant of the motion to dismiss. Castle v. Eurofresh, Inc.,

731 F.3d 901, 905 (9th Cir. 2013).

      Orr received notice of the Board’s concerns with her license renewal

application and, before imposing the fine, the Board afforded Orr an opportunity to

attend a hearing with counsel and to present her arguments and evidence. This

procedure met due process requirements under the Fourteenth Amendment.

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985).

      Orr’s claim that the Board failed to comply with Nevada’s statutory license

renewal requirements in imposing the fine does not raise a federal constitutional

claim and is not cognizable under § 1983. See Collins v. City of Harker Heights,

503 U.S. 115, 119 (1992) (holding that § 1983 “does not provide a remedy for


         ***
             The Honorable Barbara M. G. Lynn, United States Chief District
Judge for the Northern District of Texas, sitting by designation.
                                          2
abuses that do not violate federal law”); see also Loudermill, 470 U.S. at 541

(noting that the process due under the Fourteenth Amendment “is not to be found”

in state statutory provisions).

      AFFIRMED.




                                          3